t c memo united_states tax_court walter oliver melvin petitioner v commissioner of internal revenue respondent docket nos filed date walter oliver melvin pro_se michael j gabor for respondent memorandum opinion cohen judge in these consolidated cases respondent determined deficiencies in income_tax and penalties for and as follows accuracy-related_penalties year deficiency sec_6662 and b dollar_figure dollar_figure dollar_figure dollar_figure after a concession by petitioner the issues for decision are whether petitioner is estopped under the doctrine_of collateral_estoppel from litigating the validity of the alimony deductions he claimed for the years in issue and whether he is liable for the penalties under sec_6662 all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background all of the facts have been stipulated and the stipulated facts are incorporated as our findings by this reference petitioner resided in florida at the time he filed his petition petitioner was married to barbara a melvin until they divorced in during the marriage petitioner was a practicing attorney on date the general court of justice cumberland county north carolina issued a judgment of divorce which ordered petitioner among other things to pay his former wife dollar_figure a month or dollar_figure a year in permanent alimony consequently the court required petitioner to transfer significant property and funds to meet his obligation under the order he did not however transfer any money or property to his former wife in or on each of his and federal_income_tax returns petitioner claimed a dollar_figure deduction under sec_215 for alimony the internal_revenue_service irs sent petitioner a notice_of_deficiency for on date and for on date the notices determined a deficiency for each of the years in issue because of improper alimony deductions and imposed accuracy-related_penalties under sec_6662 the statutory notice for also determined a deficiency for home mortgage interest deductions petitioner claimed which he has since conceded were improper petitioner previously brought a case in this court disputing the irs’ determination that the alimony deduction he claimed on his federal_income_tax return was erroneous melvin v commissioner tcmemo_2008_115 303_fedappx_791 11th cir in that case this court ruled in favor of the irs because the plain language of sec_215 limits alimony deductions to payments made during the taxable_year id the court_of_appeals for the eleventh circuit affirmed our decision discussion petitioner contests respondent’s determination that he is not permitted a deduction for alimony in or the transfers made by way of the state court judgment in prior years are the only bases petitioner has offered for those deductions respondent contends among other things that petitioner’s argument is precluded by collateral_estoppel collateral_estoppel once an issue has been litigated collateral_estoppel may apply in 109_tc_235 we stated the doctrine_of issue preclusion or collateral_estoppel provides that once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 citing 439_us_322 n under the doctrine_of collateral_estoppel the issue to be decided in the second case must be identical in all respects to the issue decided in the first case a court of competent jurisdiction must have rendered a final judgment in the first case a party may invoke the doctrine only against parties to the first case or those in privity with them the parties must have actually litigated the issue and the resolution of the issue must have been essential to the prior decision and the controlling facts and legal principles must remain unchanged see 132_tc_279 90_tc_162 affd 904_f2d_525 9th cir respondent argues that petitioner should be estopped under the doctrine_of collateral_estoppel from asserting that the alimony deductions he claimed in and were proper because this court already adjudicated the issue for petitioner’s tax_year although each tax_year is a separate cause of action collateral_estoppel may still apply to preclude a taxpayer from relitigating identical issues for multiple years see peck v commissioner supra pincite berry v commissioner tcmemo_1990_646 petitioner contends that he is not attempting to relitigate the same issue from melvin i but offers no coherent argument to support this assertion he does not dispute that he fully litigated the validity of the alimony deduction he claimed in under identical circumstances and admits that there has been no change in law or facts to justify a different outcome he remains a resident of florida so appellate venue is unchanged petitioner merely continues to assert the correctness of his interpretation of the law relying exclusively on 86_f3d_982 10th cir involving the question of whether a marital settlement agreement incorporated into a divorce decree constituted a qualified domestic order revg 102_tc_61 in melvin i this court already held that case to be inapplicable to these facts a party’s disagreement with a court’s reasoning does not bar the application of collateral_estoppel 74_tc_864 affd 647_f2d_813 8th cir collateral_estoppel bars petitioner from relitigating the deductibility of alimony paid in years other than those before the court although we need not consider the merits of his arguments he is not entitled to an alimony deduction in or for the reasons stated in melvin i sec_6662 accuracy-related_penalties petitioner contests the imposition of accuracy-related_penalties for the tax years in issue sec_6662 and b imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a tax_return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner supra pincite respondent has met the burden of production the plain language of sec_215 expressly limits alimony deductions to payments made during the taxable_year see eg 303_fedappx_791 11th cir respondent has shown that petitioner improperly claimed alimony deductions based exclusively on transfers he made in prior years contrary to any reasonable interpretation of the statute the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id petitioner does not separately address the penalty issue he simply pursues the same arguments previously rejected the authorities petitioner relies on are entirely irrelevant and could not reasonably be considered to support his argument educated as an attorney petitioner should have recognized that his claimed deductions were contrary to the express terms of sec_215 petitioner has not met his burden of demonstrating reasonable_cause or good_faith for the underpayment and we sustain respondent’s determination on this issue we have considered the other arguments of the parties and they either are without merit or need not be addressed in view of our resolution of the issues for the reasons explained above decisions will be entered for respondent
